As filed with the Securities and Exchange Commission on April 5, 2013 File No. 333-146827 File No. 811-22135 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 11 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 12 [ X ] ACADEMY FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 123 South Board Street Suite 1630 Philadelphia, PA 19109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (215) 979-3750 Corporation Services Company 2711 Centerville Road, Suite 400 Wilmington, New Castle County, Delaware 19808 (Name and Address of Agent for Service) With Copies to: Jonathan M. Kopcsik, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103 Approximate Date of Public Offering: April 2, 2013 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 11 to the Registration Statement of Academy Funds Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.10 on FormN-1A filed April2,2013.This PEANo. 11 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.10 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Philadelphia and Commonwealth of Pennsylvania on April 5, 2013. ACADEMY FUNDS TRUST By:/s/ David Jacovini David Jacovini President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date Oliver St. Clair Franklin* Trustee and Chairman April 5, 2013 Oliver St. Clair Franklin Russell R. Wagner* Trustee April 5, 2013 Russell R. Wagner /s/ David Jacovini President, Treasurer and Trustee April 5, 2013 David Jacovini * By: /s/ David Jacovini David Jacovini As Attorney-in-Fact for Each of the persons indicated (pursuant to powers of attorney) EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
